Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/22 has been entered.
 
Response to Amendment
 	The Amendment filed 6/15/22 has been entered. Claims 1-4 and 6-8 remain pending in the application. Claims 11-27 have been canceled. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Tompkins on 6/28/22.

Claim 1 in the application has been amended as follows: 

1. A method for enhancing oil recovery in a hydrocarbon-containing reservoir, comprising: 	introducing a gas consisting of air or nitrogen into a well accessing the hydrocarbon-containing reservoir; and 	introducing a solution into the well such that the solution and gas form a foam, the solution comprising: 		seawater; 		a surfactant, wherein the surfactant has a concentration in the solution of 5 gallon per thousand gallon (gpt) to 15 gpt; 		Aloe vera gel, wherein the Aloe veral gel has a concentration in the solution of 1 weight % (1 wt%) to 3 wt%[[%]], wherein when the gas consists of air the foam has an average apparent viscosity of 40 centipoise (cP) at 25 °C and when the gas consists of nitrogen the foam has an average apparent viscosity of 100 cP at 25 °C, wherein gas bubbles of the foam are smaller than gas bubbles of a [[form]] foam formed from a solution consisting of seawater and the surfactant.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  	The closest prior art fails to disclose, teach, or suggest the combination of key limitations instantly claimed. For example, the closest prior art fails to teach the formation of a foam comprising specifically air or nitrogen, seawater, a surfactant in a specific concentration, and Aloe vera gel, wherein the foam possesses the specific properties instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



/AVI T SKAIST/Examiner, Art Unit 3674